Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on January 04, 2022. Claims 1-20 are currently pending and examined below.

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 103 rejections of said previous office action have been fully considered but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hvass et al. US2010/0143089 (“Hvass”) in view of Piron et al. US2016/0113728 (“Piron”) further in view of Harris et a. USPN: 7035716 (“Harris”).

Regarding claim(s) 1, 11-13, and 19. Hvass discloses a robot system (fig. 2A) comprising: 
a robot having a robot base, a robot arm coupled to the robot base, and an end-effector coupled to the robot arm (para. 21, FIGS. 1A and 1B which depict illustrative system block diagrams of autonomous dispensing systems 100, 105 consistent with the present disclosure. Each system 100, 105 may be configured to autonomously dispense a medium onto a relatively large surface relatively accurately. Each system 100, 105 may include a controller 110 coupled to a metrology system 120, a base 130, an end-effector 135 and/or a user interface 140. The end-effector 135 may be coupled to the base 130); a plurality of wheels affixed to the robot base allowing multiple-axis movement of the robot; a plurality of sensors for detecting a desired movement of the robot base; and a control system responsive to the plurality of sensors for controlling the multiple-axis movement of the robot by actuating two or more of the plurality of wheels (para. 30, e.g. The base 220 of the first mobile platform system 200 and/or the second mobile platform system 210 may be mounted on wheels, e.g., wheels 225a, 225b, 225c, 225d. The base 220 may be configured to be holonomic, i.e., move in any direction. For example, the wheels 225a, 225b, 225c, 225d may be holonomic, e.g., mecanum wheels. It may be appreciated that the first and second mobile platform systems 200, 210 may have more or fewer wheels.) 
Hvass is silent to the end-effector including a plurality of tracking markers detectable by at least one camera and the robot system is being use as a surgical robot system.
Piron teaches a surgical robot system with an end effector may be tracked using the detection system. The multi-joint arm may include tracking markers which are tracked using the detection system (para. 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot system of Hvass with Piron teaching to enable the robot system to be applied as surgical robot system to improve the quality of medical procedures.

Harris teaches another surgical robotic system with a plurality of wheels affixed to the robot base allowing multiple-axis movement of the robot (fig. 1, wheels); a handle attached to the robot base; a plurality of spaced directional force sensors positioned to detect directional forces applied to the handle by the user for detecting a desired movement of the robot base (fig. 1 col. 6, line15-line 30, The robotic system includes a three degree of freedom (3 DOF) arm having a handle that incorporates force sensors. The surgeon utilizes the handle to manipulate the arm and move the cutting tool. Moving the arm via the handle is required so that the force sensors can measure the force being applied to the handle by the surgeon. The measured force is then used to control motors to assist or resist movement of the cutting tool.) 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Hvass by incorporating the applied teaching of Harris to improve the robot stability and enable feedback controls based on user inputs.

	Regarding claim(s) 4, 7, 8, 10, 16. Hvass in view of Piron and Harris further teaches wherein the multiple axis movement is selected from the group consisting of: movement in a plane; movement in a 2-D coordinate system; and three axis movement in a forward-backward direction, movement in a side direction and rotation about a defined axis perpendicular to the forward-backward and side directions (para. 44, e.g. Surface position may then be acquired 320. As discussed above, a 3D surface may be positioned and/or oriented in the dispensing system space (reference frame). Acquiring surface position 320 may include analyzing a position and/or orientation of the surface relative to the reference frame. For example, the parameters corresponding to a simple surface may be evaluated relative to the reference frame). 

Regarding claim(s) 5, 6, 9, 15, 17, 18. Hvass in view of Piron and Harris further teaches wherein the plurality of sensors for detecting a desired movement are selected from the group consisting of a strain gauge, force-sensing resistor, a piezoelectric sensor, a piezo capacitive pressure sensor, a piezo resistor and a microelectromechanical systems (MEMS) micro-scale strain gauge (para, 21, para. 23, sensors may be provided to provide position and/or orientation data for the base 130, manipulator 133 and/or end-effector 135. As used herein, position may be understood as a location relative to a reference in three-dimensional space and orientation may be understood as an angle, e.g., about an axis, in three-dimensional space. Para. 67, e.g. FIG. 4, the estimators 460, 470 may include base, manipulator and/or end-effector models based, at least in part, on base, manipulator and/or end-effector physical characteristics.)

Claims 2, 3, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hvass et al. in view of Piron and Harris further in view of Dirauf et al. US2015/0216746 (“Dirauf”).

Regarding claim(s) 2, 3, 14, 20. Hvass is silent wherein each of the plurality of wheels includes a central hub with a plurality of rollers mounted to the central hub. 
Dirauf teaches a mobile medical device specifically plurality of rollers are mounted at an angle to a central axis of the central hub (fig. 1. Para. 10, e.g. Omnidirectional wheels may have satellite rollers, in particular, in different orientations and/or arrangements. The satellite rollers may be embodied as ball casters. Around their circumference, omnidirectional wheels may have a plurality of rotatable rollers, which are arranged at an angle, (e.g., 45 degrees), to the axis of the omnidirectional wheel.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the robot system of Hvass with Dirauf to improve the mobility of the robot system in a confined spaces.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRUC M DO/Primary Examiner, Art Unit 3666